Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 11/04/2021.  Presently claims 24-45 are pending. New claims 46-48 has been added.

Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 11/04/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that the prior art of Edward (US3234429A) does not disclose the limitation of “wherein switching comprises short-circuiting and/or earthing the energy store during a charging pause (LP)”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The primary art of Codina (US4653697A) disclose switching the system from the high-voltage pulse operation into a non-operating state, in which the energy store of the high voltage pulse system is discharged and protected against an unintentional charging (col.3: lines 44-55), during a charging pause (LP) (fig.4: the pause between each pulses) (LP) (col.4 lines 19-45)
So, there is no need for the prior art of Edward to teach “charging pause”.
The prior art of Edward is used by to teach only the limitation of “wherein switching comprises short-circuiting and/or earthing the energy store”
Accordingly, this Argument is not persuasive.

Further, even the prior art of Edward teaches the limitation of “wherein switching comprises short-circuiting and/or earthing the energy store during a charging pause (LP)”; as following:
the prior art of Edward teaches: a high-voltage pulse system (col.1: lines 1-5), comprising:
an energy store (fig.1: (1)) for providing the energy for the high-voltage pulses (col.2 lines 26-42), 
a charging device (fig.1: (2)) for charging the energy store, and 
one or more short-circuiting or earthing switches (fig.1: (14) and (15)) for securing the energy store against an unintentional charging by means of short-circuiting and/or earthing (col.3: last 11 lines).
wherein switching (col.3: last 11 lines and fig.1: (14) and (15)) comprises short-circuiting and/or earthing the energy store during a charging pause (LP) (col.3: last 11 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, in line 16 the phrase “a charging pause (LP)” render the claim indefinite because it is unclear if “a charging pause (LP)” is the same as or different from “a charging pause (LP)” that recited in line 10 of the same claim 24.
As best understood and for the purpose of the Examination, the Examiner interpreted “a charging pause (LP)” is the same as “a charging pause (LP)” that recited in the line 10 of the same claim 24.
Claims 25-33 and 46-47 are rejected because they depend from claim 24.

Regarding claim 34, in line 21 the phrase “a charging pause (LP)” render the claim indefinite because it is unclear if “a charging pause (LP)” is the same as or different from “a charging pause (LP)” that recited in lines 14-15 of the same claim 34.
As best understood and for the purpose of the Examination, the Examiner interpreted “a charging pause (LP)” is the same as “a charging pause (LP)” that recited in the lines 14-15 of the same claim 34.
Claims 35-45 and 48 are rejected because they depend from claim 24.

The term “in particular” in claim 45 is a relative term which renders the claim indefinite. The term “in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 24-26, 31-37 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Codina (US4653697A) in view of Edward (US3234429A).

Regarding claim 24, Codina disclose a method for operating a high-voltage pulse system (fig.1) (abstract), for fragmenting and/or weakening of material (fig.1: (32)) by means of high-voltage discharges (fig.1: (28)), the system comprising:
an energy store (fig.1: (14)) for providing the energy for the high- voltage pulses and a charging device for charging the energy store (fig.1: (10) for charging the energy store (fig.1: (14)) (col.3 lines 11-44), 
the method comprising: 
generating a sequence of high-voltage pulses in a high-voltage pulse operation (fig.4) (col.4 lines 32-45), 
completely discharging  the energy store while generating each high-voltage pulse (col.6 lines 41-48: releasing the stored energy in inductor 64), 
recharging the energy store  for a next high-voltage pulse only after the expiry of a charging pause (fig.4: the pause between each pulses) (LP) (col.4 lines 19-45), whereby recharging comprises supplying charging energy to the energy store with the charging device (col.4 lines 19-45), and 
switching the system from the high-voltage pulse operation into a non-operating state, in which the energy store of the high voltage pulse system is discharged and protected against an unintentional charging (col.3: lines 44-55), during a charging pause (LP) (fig.4: the pause between each pulses) (LP) (col.4 lines 19-45).

Codina does not disclose wherein switching comprises short-circuiting and/or earthling the energy store.

Edward teaches a high-voltage pulse system (col.1: lines 1-5), comprising:
an energy store (fig.1: (1)) for providing the energy for the high-voltage pulses (col.2 lines 26-42), 
a charging device (fig.1: (2)) for charging the energy store, and 
one or more short-circuiting or earthing switches (fig.1: (14) and (15)) for securing the energy store against an unintentional charging by means of short-circuiting and/or earthing (col.3: last 11 lines).
wherein switching (col.3: last 11 lines and fig.1: (14) and (15)) comprises short-circuiting and/or earthing the energy store during a charging pause (LP) (col.3: last 11 lines: switches 14 and 15 are operated at the conclusion of each pulse, the pause between each pulses).

Both of the prior arts of Codina and Edward are related to a method for operating a high-voltage pulse system;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Codina to have wherein switching comprises short-circuiting and/or earthling the energy store during a charging pause (LP) as taught by Edward in order to complete discharge the energy store (Edward: col.3 last 11 lines), since it has been held that combining prior art 
 
Regarding claims 34 and 35, Codina disclose high-voltage pulse system (fig.1) (abstract), for fragmenting and/or weakening of material (fig.1: (32)) by means of high-voltage discharges (fig.1: (28)), the system comprising:
an energy store (fig.1: (14)) for providing energy for high-voltage pulses, 
a charging device (fig.1: (10)) for charging the energy store, 
switches for securing the energy store against an unintentional charging (col.3: lines 44-55), and 
devices for controlling the system (fig.8), wherein the system is controllable by the devices for: 
generating a sequence of high-voltage pulses in a high-voltage pulse operation (fig.4) (col.4 lines 32-45), 
completely discharging the energy store while generating each high-voltage pulse (col.6 lines 41-42: releasing the stored energy in inductor 64), 
recharging the energy store for a next high-voltage pulse only after the expiry of a charging pause (fig.4: the pause between each pulses) (LP) (col.4 lines 19-45), whereby recharging comprises supplying charging energy to the energy store with the charging device (col.4 lines 19-45), and 
switching the system from the high-voltage pulse operation into a non-operating state, in which the energy store of the high voltage pulse system is 

Codina does not disclose one or more short-circuiting and/or earthing switches, and wherein switching comprises short-circuiting and/or earthling the energy store;
wherein the devices for controlling the system are configured to receive a stop command and switch the one or more short-circuiting and/or earthing switches to the closed state during the charging pause (LP), thereby switching the system into the non-operating state.

Edward teaches a high-voltage pulse system (col.1: lines 1-5), comprising:
an energy store (fig.1: (1)) for providing the energy for the high-voltage pulses (col.2 lines 26-42), 
a charging device (fig.1: (2)) for charging the energy store, and 
one or more short-circuiting or earthing switches (fig.1: (14) and (15)) for securing the energy store against an unintentional charging by means of short-circuiting and/or earthing (col.3: last 11 lines).
wherein switching (col.3: last 11 lines and fig.1: (14) and (15)) comprises short-circuiting and/or earthing the energy store during a charging pause (LP) (col.3: last 11 lines: switches 14 and 15 are operated at the conclusion of each pulse, the pause between each pulses).

Both of the prior arts of Codina and Edward are related to a high-voltage pulse system;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Codina to have one or more short-circuiting and/or earthing switches, and wherein switching comprises short-circuiting and/or earthling the energy store as taught by Edward thereby having wherein the devices for controlling the system are configured to receive a stop command and switch the one or more short-circuiting and/or earthing switches to the closed state during the charging pause (LP), thereby switching the system into the non-operating state in order to complete discharge the energy store (Edward: col.3 last 11 lines), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 25, Edward teaches wherein no more charging energy is supplied with the charging device to the short-circuited and/or earthed energy store after the short-circuiting and/or earthing of the energy store (fig.1: switch (4) for permitting charging the system) (col.2 lines 26-42).  

Regarding claim 26, Edward teaches wherein short- circuiting and/or earthing of the energy store comprises switching one or more short-circuiting or earthing switches to a closed state (fig.1: (14) and (15)).  

Regarding claims 31-32 and 43-44, Codina concerned about the voltage (claim 15);
Codina does not disclose the high-voltage pulses are generated with a voltage of more than 50 kV, or more than 100 kV; and 
the high-voltage pulses with a sequence frequency of more than 1 Hz, or sequence frequency of more than 5 Hz.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Edward to have the high-voltage pulses are generated with a voltage of more than 50 kV, or more than 100 kV; and the high-voltage pulses with a sequence frequency of more than 1 Hz, or sequence frequency of more than 5 Hz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 33, Edward teaches wherein short-circuiting and/or earthing of the energy store takes place without the use of a short-circuiting or earthing resistor (col.3: last 11 lines).

Regarding claim 36, Edward teaches the devices for controlling the system are configured to allow no more charging energy to be supplied to the energy store with the charging device after switching the one or more short-circuiting and/or earthinq switches 

Regarding claim 37, Edward teaches wherein the system comprises at least two short-circuiting and/or earthing switches (fig.1: (14) and (15)).  

Regarding claim 42, Edward teaches wherein the one or more short-circuiting and/or earthing switches  is or are closed in a non-actuated or actuation-energy-free state.
Regarding claim 45, Codina disclose the fragmenting of particularly electrically poorly conducting material or material composites, in particular of concrete, rock, ore rock, or slag by means of high-voltage pulses generated by the system (col.2 line 18-20).
Regarding claim 46, Edward teaches wherein switching one or more short- circuiting and/or earthing switches comprises switching at least two short-circuiting and/or earthing switches (fig.1: (14) and (15)). 

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Codina (US4653697A) in view of Edward (US3234429A) as applied to claim 24 above with respect to claim 27 and as applied to claim 34 above with respect to claim 27 above, and further in view of Link (US4082866A).
Regarding claims 27 and 38, Codina in view of Edward does not disclose wherein contacts of the one or more short-circuiting or earthing switches are arranged in 
Link disclose a high-voltage pulse system (abstract and col.6 lines 29-32)), having a switch arranged in oil.

Both of the prior arts of Codina and Link are related to a high-voltage pulse system;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Codina to have wherein contacts of the one or more short-circuiting or earthing switches are arranged in oil as taught by Link in order to provide electrical equipment utilizing an insulating oil which is relatively nonflammable, biodegradable, environmentally safe (Link: col.1 last 6 lines), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 28-29 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Codina (US4653697A) in view of Edward (US3234429A) as applied to claim 24 above with respect to claims 28-29 and ) as applied to claim 34 above with respect to claims 39-40, and further in view of Aoyama (JP2010237291A attached NPL, English Machine translation).
Codina in view of Edward does not disclose the limitations of claims 28-29 and 39-40.
Aoyama teaches an electrical system, comprising:
a sensor and lamp for confirming the earthling (paragraphs 1055-1066).

Both of the prior arts of Codina and Aoyama are related to a high-voltage pulse system;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Codina in view of Edward to have monitoring the switching of the one or more short- circuiting or earthing switches with one or more sensors; and monitoring the switching of the one or more short- circuiting or earthing switches with an optical switching state display as taught by Aoyama in order to obtain a safe state, protective safety measures are indispensable, thereby avoiding an unsafe state and preventing electrical accidents of human in terms of both state and behavior (Aoyama: paragraph 173), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 30 and 41 is rejected under 35 U.S.C. 103 as being unpatentable over Codina (US4653697A) in view of Edward (US3234429A) as applied to claim 24 above with respect to claim 30 and as applied to claim 34 above with respect to claim 41, and further in view of Yoshida (JP2006228673A attached NPL, English Machine translation).

Codina in view of Edward does not disclose the limitations of claims 30-41.  
Yoshida teaches an electrical system, comprising:
mechanically securing and/or locking the one or more short-circuiting or earthing switches in the closed state (paragraphs 19, 56 and 327)
Both of the prior arts of Codina and Yoshida are related to an electrical system;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Codina in view of Edward to have mechanically securing and/or locking the one or more short-circuiting or earthing switches in the closed state as taught by Yoshida in order to improve the reliability of the switch (Aoyama: paragraph 421), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Allowable Subject Matter
Claims 47-48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 47-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 47-48 neither Weh (US-10919045-B2) nor Link (US4082866A) disclose every single limitation as set forth, nor does the combination of Weh and Link teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the contacts of the one or more short-circuiting or earthing switches are arranged in a common oil-filled container together with the energy store.” in combination with the other limitations of the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JESSICA CAHILL/           Primary Examiner, Art Unit 3753